Callahan, J. (dissenting).
I cannot agree with the majority view that the trial court failed to conduct a proper inquiry and failed to articulate a reason for its decision to close the courtroom to the public in this rape trial. The record reveals that prior to the complainant testifying the following colloquy took place:
"the court: Ms. Dougherty, it’s my understanding you’re going to make application to close the Court Room to the public during the testimony of the victim in this case, is that correct, ma’am?
"ms. Dougherty: Yes, Your Honor.
"the court: And that’s as a result of her request to have that done?
"ms. dougherty: Yes, Your Honor, she has made that request, that she would ask the Court to keep the Court Room closed because of the nature of her testimony.
"the court: Mr. Cognetti?
"me. cognetti: I would oppose that, Judge. I’m certainly in favor of that procedure when there is a young child who is a victim, or when the rape is something that allegedly occurred between two total strangers. I don’t think that’s the case here. Both the individuals certainly are adults, and I think that the public has a right to hear and see the workings of this trial.
"the court: I’m going to close the Court Room down.” (Emphasis added.)
Judiciary Law § 4 allows a court, in its discretion, to close the courtroom in a rape or sodomy case. The Court of Appeals has recognized that the trial court’s limited closure of the courtroom during the testimony of a complainant in a rape case does not constitute an abuse of discretion or a denial of defendant’s right to a public trial (People v Glover, 60 NY2d 783, 785, cert denied 466 US 975; People v Joseph, 59 NY2d 496, 498-499). Our court has likewise consistently adhered to such a view (see, e.g., People v Labenski, 156 AD2d 924; People v Roberts, 151 AD2d 1028, Iv denied 74 NY2d 817; People v Salcedo, 98 AD2d 961, cert denied 467 US 1229; People v Dawson, 84 AD2d 957, Iv denied 57 NY2d 958, cert denied 458 US 1112). Here, although the court made only a limited inquiry, it is apparent from the record that the court ordered limited closure of the courtroom during the testimony of the rape victim because of the sensitive nature of her testimony. Where, as here, defendant made no request for a hearing and voiced only a general objection to the court’s ruling, the trial court’s limited closure of the courtroom during the testimony *951of the complainant was not an abuse of discretion. Because the majority view cannot be reconciled with the well-established precedent in this area, including the prior decisions of our court, I cannot subscribe to it and would vote to affirm. (Appeal from judgment of Onondaga County Court, Mulroy, J. —rape, first degree.) Present—Dillon, P. J., Callahan, Den-man, Balio and Lowery, JJ.